     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 1 of 52




 1    SIGAL CHATTAH, ESQ.
      Nevada Bar No.: 8264
 2
      CHATTAH LAW GROUP
 3    5875 S. Rainbow Blvd #203
      Las Vegas, Nevada 89118
 4    Tel: (702) 360-6200
      Fax: (702) 643-6292
 5
      Chattahlaw@gmail.com
 6    Counsel for Plaintiffs

 7    JOSEPH S. GILBERT, ESQ.
      Nevada Bar No.: 9033
 8    ROGER O’DONNELL, ESQ.
 9    Nevada Bar No.: 14593
      JOEY GILBERT LAW
10    201 W. Liberty Street, Suite 210
      Reno, Nevada 89501
11    Tel: (775) 284-7000
12    Fax: (775) 284-3809
      Joey@joeygilbertlaw.com
13    Co-Counsel for Plaintiffs
14                                       UNITED STATES DISTRICT COURT
15
                                                DISTRICT OF NEVADA
16
                                                                  )
17    CAPELLI MILANO, LLC, a Nevada Limited Liability             )
      Company, GV ENTERPRISE LLC, a Nevada Limited                )
18                                                                )
      Liability Company ABUZZ II LLC, a Nevada Limited
      Liability Company, DARRELEEN GOODMAN, an                    )
19                                                                )    Case No.: 20-cv-00827
      individual, KEITH MATTHEWS, an individual BRUCE
20                                                                )
      FONG D.O, HMD, an individual, ROBISON TACTICAL-)
      FAITH FAMILY, FIREARMS, A Nevada Business,                  )
21
      ,.On behalf of themselves and all similarly situated persons,)
22                                                                )    CIVIL RIGHTS CLASS
                      Plaintiffs,                                 )    ACTION COMPLAINT
23                                                                )    FOR DAMAGES AND
                              vs.                                 )    INJUNCTIVE AND
24                                                                )    DECLARATORY RELIEF
      THE HONORABLE STEPHEN F. SISOLAK, in his                    )
25                                                                )    JURY TRIAL DEMANDED
      official capacity as Governor of the State of Nevada,
26    AARON DARNELL FORD, in his official capacity as the )
                                                                  )
      Attorney General of the State of Nevada, MARILYN            )
27    KIRKPATRICK, in her official capacity as Urban County )
28    Lead of the Local Empowerment Advisory Panel, J.J.          )
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 2 of 52



      GOICOECHEA, in his official capacity as Rural County      )
 1                                                              )
      Lead of the Local Empowerment Advisory Panel,
 2    SHADABA ASAD, M.D., in her official capacity as a         )
      Member of the State of Nevada Medical Advisory Team;      )
 3    IHSAN AZZAM, Ph.D., M.D., in his official capacity as     )
                                                                )
      Nevada State Chief Medical Officer; NEVADA DEPT.
 4                                                              )
      OF HEALTH & HUMAN SERVICES, a Nevada                      )
 5    Administrative Agency; JUSTIN LUNA, in his official       )
      capacity as Chief of the Nevada Division of Emergency     )
 6    Management; NEVADA DEPT. OF PUBLIC SAFETY,                )
      DIVISION OF EMERGENCY MANAGEMENT, a                       )
 7    Nevada Administrative Agency; NEVADA STATE                )
 8    BOARD OF PHARMACY, a Nevada public body;                  )
      DAVID J. WUEST, in his official capacity as Executive     )
 9    Secretary of the State Board of Pharmacy; NEVADA          )
      DEPARTMENT OF EMPLOYMENT, TRAINING &                      )
10    REHABILITATION, a Nevada Administrative Agency,           )
                                                                )
11    DOES 1 through 100.                                       )
                             Defendants.                        )
12                                                              )
                                                                )
13                                                              )
14
15                                FIRST AMENDED COMPLAINT
16           COME NOW, Plaintiffs, who bring this action on behalf of themselves and on behalf of
17
      all similarly situated persons (collectively “PLAINTIFFS”) by and through the undersigned
18
      attorneys of record, SIGAL CHATTAH, ESQ., of the CHATTAH LAW GROUP, and JOSEPH
19
20    S. GILBERT, ESQ., of JOEY GILBERT LAW, who hereby complain of Defendants and each

21    of them and allege as follows:

22                                             PARTIES
23    A.     The Plaintiffs

24           1.     Plaintiff, GV ENTERPRISE LLC. at all relevant times, is and was a

25    Nevada Limited Liability Company, organized and authorized to do business and doing
26
      business in the State of Nevada. Located in Las Vegas, Nevada (Clark County), is in the food
27
28

                                                    2
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 3 of 52



      and beverage industry and employed Nevada residents as employees, all of whom have all
 1
 2    been laid off since Governor Sisolak’s instituted the “shut-down” orders, despite the fact that

 3    GV ENTERPRISE, LLC. could have safely operated their business within the CDC’s
 4
      recommended social distancing guidelines.
 5
             2.      Plaintiff CAPELLI MILANO, LLC, at all relevant times, is and was a Nevada
 6
      Limited Liability Company organized and authorized to do business and is doing business in
 7
 8    the State of Nevada. Located in Las Vegas, Nevada (Clark County), is a hair salon business

 9    that employed Nevada residents as employees, all of whom have all been laid off since
10    Governor Sisolak’s instituted the “shut-down” orders, despite the fact that could have safely
11
      operated their business within the CDC’s recommended social distancing guidelines.
12
             3.      Plaintiff DARRELEEN GOODMAN, at all relevant times, is and was a
13
      Nevada individual residing in the State of Nevada. Located in Reno, Nevada (Washoe
14
15    County), Darreleen Goodman is a Barber that was continuously been working and has since

16    been laid off since Defendant Governor Sisolak instituted the “shut down” orders, despite the
17
      fact that Darreleen Goodman could have safely operated and worked within the CDC’s
18
      recommended social distancing guidelines.
19
             4.      Plaintiff BRUCE FONG, DO, HMD, at all relevant times, is and was a Nevada
20
21    individual residing in the State of Nevada. Located in Reno, Nevada (Washoe County), Bruce

22    Fong, DO, HMD is an osteopathic medical physician with a valid medical license issued by
23    the State of Nevada, who has been prevented from providing approved treatment to his
24
      patients since Defendant Governor Sisolak approved the March 23, 2020 emergency
25
      regulation prohibiting the prescription, issuance, filling, and dispensing of chloroquine and/or
26
27    hydroxychloroquine to outpatients testing positive for COVID-19.

28

                                                      3
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 4 of 52



                5.   Plaintiff KEITH MATTHEWS, at all relevant times, is and was a Nevada
 1
 2    individual residing in the State of Nevada. Located in Reno, Nevada. Matthews is a patient

 3    who tested positive for COVID-19 and who has been prevented from receiving approved
 4
      treatment since Defendant Governor Sisolak approved the March 23, 2020 emergency
 5
      regulation prohibiting the prescription, issuance, filling, and dispensing of chloroquine and/or
 6
      hydroxychloroquine to outpatients testing positive for COVID-19.
 7
 8              6.   Plaintiff ABUZZ II LLC, at all relevant times, is and was a Nevada Limited

 9    Liability Company organized and authorized to do business and is doing business in the State
10    of Nevada. Located in Las Vegas, Nevada (Clark County), is a hair salon business that
11
      employed Nevada residents as employees, all of whom have all been laid off since Governor
12
      Sisolak’s instituted the “shut-down” orders, despite the fact that could have safely operated
13
      their business within the CDC’s recommended social distancing guidelines.
14
15              7.   Plaintiff ROBISON TACTICAL- FAITH FAMILY FACTORS, at all relevant

16    times, is and was a Nevada business organized and authorized to do business and is doing
17
      business in the State of Nevada. Located in Las Vegas, Nevada (Clark County), is a defense
18
      business that employed Nevada residents as employees, all of whom have all been laid off
19
      since Governor Sisolak’s instituted the “shut-down” orders, despite the fact that could have
20
21    safely operated their business within the CDC’s recommended social distancing guidelines.

22              B.   Defendants
23         1.        Defendant HONORABLE STEPHEN F. SISOLAK, was and is at all times
24
       relevant herein the Governor of the STATE OF NEVADA.
25
           2.        Defendant AARON DARNELL FORD, was and is at all times relevant herein
26
27     the Attorney General for the STATE OF NEVADA.

28

                                                      4
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 5 of 52



          3.       Defendant MARILYN KIRKPATRICK, was and is at all times relevant herein
 1
 2     Urban County Lead of the Local Empowerment Advisory Panel, relegated by Defendant

 3     Governor Sisolak during the COVID-19 period and acting on his behalf.
 4
          4.       Defendant J.J. GOICOECHEA, was and is at all times relevant herein Rural
 5
       County Lead of the Local Empowerment Advisory Panel, relegated by Defendant Governor
 6
       Sisolak during the COVID-19 period and acting on his behalf.
 7
 8        5.       Defendant SHADABA ASAD, M.D., was and is at all times relevant herein a

 9     Member of the State of Nevada Medical Advisory Team, relegated by Defendant Governor
10     Sisolak during the COVID-19 period and acting on his behalf.
11
          6.       Defendant IHSAN AZZAM, Ph.D., M.D., was and is at all times relevant
12
       herein the Chief Medical Examiner for the STATE OF NEVADA, relegated by Defendant
13
       Governor Sisolak during the COVID-19 period and acting on his behalf.
14
15        7.       Defendant, NEVADA DEPARTMENT OF HEALTH & HUMAN

16     SERVICES, was and is at all times relevant herein an Administrative Agency operating in
17
       the STATE OF NEVADA, acting with and at the direction of Defendant Governor Sisolak.
18
          8.       Defendant, JUSTIN LUNA, was and is at all times relevant herein Chief of the
19
       NEVADA DIVISION OF EMERGENCY MANAGEMENT, acting in said capacity and
20
21     simultaneously with Defendant Governor Sisolak, issued Orders and Emergency Directives

22     under NRS 414 et. seq.
23        9.       Defendant, NEVADA DEPARTMENT OF PUBLIC SAFETY, DIVISION OF
24
       EMERGENCY MANAGEMENT, was and is at all times relevant herein an Administrative
25
       Agency operating in the STATE OF NEVADA, acting with and at the direction of
26
27     Defendant Governor Sisolak.

28

                                                  5
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 6 of 52



           10.       Defendant, NEVADA STATE BOARD OF PHARMACY, was and is at all
 1
 2     times relevant herein, a public body operating in the STATE OF NEVADA, acting in with

 3     and at the direction of Defendant Governor Sisolak.
 4
           11.       Defendant, DAVID J. WUEST, was and is at all times relevant herein the
 5
       Executive Secretary of the State Board of Pharmacy, acting in said capacity simultaneously
 6
       with and at the direction of Defendant Governor Sisolak.
 7
 8         12.       Defendant, NEVADA DEPARTMENT OF EMPLOYMENT, TRAINING &

 9     REHABILITATION, was and is at all times an Administrative Agency operating in the
10     STATE OF NEVADA, acting with and at the direction of Defendant Governor Sisolak.
11
           13.       At all times pertinent herein, Defendants were agents, servants, employees, or
12
       joint venturers of every other Defendant, and at all times mentioned herein were acting
13
       within the scope and course of said agency, employment, or joint venture, with knowledge
14
15     and permission and consent of all other named Defendants. Whenever and wherever

16     reference is made in this Complaint to any acts by Defendants, such allegations and
17
       references shall also be deemed to mean the acts of each Defendant acting individually,
18
       jointly or severally.
19
           14.       The true names and capacities, whether individual, corporate, associate, or
20
21     otherwise, of Defendants DOES 1 through 100, are unknown to Plaintiffs, who therefore sue

22     said Defendants by such fictitious names. Plaintiffs are informed and believe and thereon
23     allege that each of the Defendants designated herein as a DOE is responsible in some
24
       manner for the events and happenings herein referred to. As such, Plaintiffs will seek leave
25
       of Court to amend this Complaint to insert the true names and capacities of said Defendant
26
27     as they become identified.

28

                                                     6
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 7 of 52



                              NATURE OF ACTION AND JURSIDICTION
 1
 2        15.       This is a civil action under 42 U.S.C § 1983 seeking damages and injunctive

 3     relief against Defendants for committing acts, under color of law, with the intent and for the
 4
       purpose of depriving Plaintiffs of rights secured under the Constitution and laws of the
 5
       United States; retaliating against Plaintiffs; and for refusing or neglecting to prevent such
 6
       deprivations and denials to Plaintiffs.
 7
 8        16.       This action arises under 42 U.S.C. § 1983 in relation to Defendants’

 9     deprivation of Plaintiffs’ Constitutional rights to Due Process and Equal Protection under
10     the Fifth and Fourteenth Amendments to the U.S. Constitution. Accordingly, this Court has
11
       Federal Question Jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has authority
12
       to award the requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive
13
       relief and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under 42
14
15     U.S.C. § 1988. Plaintiffs, therefore, on behalf of themselves and all others similarly

16     situated, seek damages and declaratory and injunctive relief accordingly.
17
          17.       The U.S. District Court for the District of Nevada is the appropriate venue for
18
       this action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
19
       Defendants either maintain offices or do substantial official government work in, exercise
20
21     their authority in their official capacities, and will continue to enforce the Orders and

22     Emergency Directives; and it is the District in which substantially all of the events giving
23     rise to the claims occurred.
24
          18.       This Court has supplemental jurisdiction over Plaintiffs’ State law claims
25
       pursuant to 28 U.S.C. § 1367(a) because they are part of the same case and controversy
26
27     described by Plaintiffs’ Federal claims.

28

                                                      7
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 8 of 52



                                             INTRODUCTION
 1
 2         19.       In the wake of the novel coronavirus (“COVID-19”), the State of Nevada

 3     Executive Administrators and their Agencies hastily instituted a series of State and County-
 4
       wide orders and emergency directives (the “Orders and Emergency Directives”) in an effort
 5
       to stem the spread of COVID-19. As well-intentioned as these Orders and Emergency
 6
       Directives are with respect to the general public’s health, safety and welfare, they have
 7
 8     come at a steep price with respect to the complete and utter restraint on Nevadans’ civil

 9     rights and liberties.
10         20.       This class action challenges the constitutionality of Defendants’ Orders and
11
       Emergency Directives to curb Plaintiffs’ civil rights and liberties by ordering draconian
12
       “shelter-in-place” orders, effectively shuttering so-called “Non-Essential Businesses” all
13
       across the State of Nevada, and restricting the practice of medicine by Nevada physicians
14
15     and the ability of patients to receive treatment for COVID-19.

16         21.       If allowed to stand, Defendants’ Orders and Emergency Directives will not
17
       only continue to violate Plaintiffs’ rights under both the Nevada and U.S. Constitutions, but
18
       Defendants will continue to inflict massive and widespread economic damage to Plaintiffs –
19
       all while unconstitutionally placing the burden of Defendants’ respective Orders and
20
21     Emergency Directives on the backs of both small and large “Non-Essential Businesses”,

22     such as those of Plaintiffs, who have already been financially crippled, forced to shut their
23     doors for business and to conduct mass layoffs, in addition to prohibiting the treatment of
24
       patients testing positive for COVID-19 by licensed Nevada physicians.
25
           22.       Indeed, as a result of Defendants’ wanton and unlawful Orders and
26
27     Emergency Directives, many of these Plaintiffs’ “Non-Essential Businesses” might
28     never financially recover and may end up closing their doors forever. Further,
                                                     8
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 9 of 52




 1     Defendants’ grossly negligent restriction of drugs approved by the FDA for use in

 2     the treatment of COVID-19 is both unlawful and unconscionable, and puts Nevadans
 3
       at risk of irreversible illness and even possible death. The stakes for immediate relief
 4
       from this Court for Plaintiffs could not be higher.
 5
 6        23.       Accordingly, Plaintiffs bring this class action challenging the Constitutionality

 7     of Defendants’ Orders and Emergency Directives, which have deprived them of numerous
 8     rights and liberties under both the U.S. and Nevada Constitutions.
 9
          24.       In doing so, Plaintiffs seek: (1) equitable and injunctive relief to enjoin the
10
       enforcement of Defendants’ Orders and Emergency Directives; (2) declaratory relief from
11
12     this Court in declaring that Defendants’ Orders and Emergency Directives violate Plaintiff’s

13     civil rights under: (a) 42 U.S.C. § 1983 of the Federal Civil Rights Act (“§ 1983”), (b) the

14     Due Process and (c) Equal Protection Clauses of the Fifth and Fourteenth Amendments, and
15
       (d) Article 1 and 5 of the Nevada Constitution; (3) attorney’s fees and costs for the work
16
       done by Plaintiffs’ counsel in connection with this lawsuit in an amount according to proof;
17
       and (4) for such other and further relief as the Court deems just and appropriate.
18
19                                       CLASS ALLEGATIONS

20        25.       The treatment to which Plaintiffs, and the class they represent, have and will be
21     subjected, specifically— the arbitrary closure of “Non-Essential Businesses”, the arbitrary
22
       closure of religious institutions and places of worship, the violation of NRS 414.155, the
23
       arbitrary restriction of drugs approved by the FDA for use in the treatment of COVID-19,
24
25     the violation of NRS 441A.200, the violation of Plaintiffs’ First, Second, Fourth, Fifth and

26     Eighth Amendment Constitutional rights – were all performed pursuant to the policies,
27     customs, and/or practices of Defendants.
28

                                                     9
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 10 of 52



           26.       Plaintiffs, on behalf of themselves and of the class of similarly situated
 1
 2      persons, seek an order declaring that Defendants’ treatment of Plaintiffs pursuant to these

 3      policies, customs, and/or practices is unlawful.
 4
           27.       Plaintiffs bring this action on their own behalf and on behalf of all persons
 5
        similarly situated, pursuant to Federal Rule of Civil Procedure 23(b)(3). Plaintiffs seek
 6
        certification of a class defined as follows:
 7
 8                   a.      All persons who were forced to close “Non-Essential Businesses” were

 9               unable to receive unemployment benefits through the Department of Employment,
10               Training & Rehabilitation (“DETR”);
11
                     b.      All persons who were deprived of their Constitutional rights under NRS
12
                 414.155;
13
                     c.      All persons who were deprived of their Constitutional and Statutory
14
15               rights under NRS 441A.200 and as described in Roe v. Wade (1973); and

16                   d.      All persons affected by the wanton and reckless disregard of
17
                 Defendants’ conduct to the detriment of the residents of the State of Nevada.
18
           28.       Pursuant to Federal Rule of Civil Procedure 23(a), the members of the class are
19
        so numerous that joinder of all members is impractical. Plaintiffs do not know the exact
20
21      number of class members. Plaintiffs are informed and believe, and thereupon allege that

22      there are more than 100,000 persons in the class defined above.
23         29.       Pursuant to Federal Rule of Civil Procedure 23(a), Plaintiffs are informed and
24
        believe, and thereupon allege, that there are questions of law and fact common to the class,
25
        including but not limited to:
26
27                   a.      Whether the grossly negligent closure of businesses deemed “Non-

28               Essential Businesses” under Chapter 414 of the Nevada Annotated Code for a

                                                       10
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 11 of 52



                 prolonged period of eight weeks was arbitrary and capricious action taken by
 1
 2               Defendant Governor Sisolak and the Defendants named above;

 3                   b.      Whether the emergency regulation prohibiting the prescription and
 4
                 issuance, filling, and dispensing of chloroquine or hydroxychloroquine for
 5
                 outpatients testing positive for COVID-19 was arbitrary and capricious action and
 6
                 willful misconduct on behalf of Defendant Governor Sisolak, Defendant Wuest,
 7
 8               and Defendant State Board of Pharmacy (“BOP”);

 9                   c.      Whether the Emergency Directives closing Nevada School Systems
10               was grossly negligent taking into account that termination of the 2020 school year
11
                 for the State of Nevada was arbitrary and capricious and not supported by
12
                 substantial evidence or justification of same;
13
                     d.      Whether Defendants’ bad faith and willful misconduct harmed the
14
15               Plaintiff class and chilled their Freedom of Speech and Association and Free

16               Exercise of Religion in violation of the First Amendment;
17
                     e.      Whether Defendants engaged in gross negligence, willful misconduct,
18
                 and bad faith and are liable for violating the First, Second, Fourth, and Fourteenth
19
                 Amendment rights of the Plaintiff class; and
20
21                   f.      Whether Defendants should be enjoined from engaging in this gross

22               negligence and willful misconduct which has been detrimental to the State of
23               Nevada and its residents.
24
           30.       Pursuant to Federal Rule of Civil Procedure 23(a), Plaintiffs’ claims are typical
25
        of the class they seek to represent. Plaintiffs and the class they seek to represent were all
26
27      subjected to violations of their Constitutional rights over the course of the past eight weeks

28      in the State of Nevada.

                                                      11
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 12 of 52



           31.       Plaintiffs have the same interests and have suffered the same type of injuries as
 1
 2      the proposed class. Each proposed class member suffered actual damages as a result of the

 3      challenged conduct.
 4
           32.       Plaintiffs’ claims arose because of Defendants’ policies, customs, and/or
 5
        practices. Plaintiffs’ claims are based upon the same legal theories as the claims of the
 6
        proposed class members.
 7
 8         33.       Plaintiffs’ counsel has the resources, experience, and expertise to successfully

 9      prosecute this action against Defendants. Counsel knows of no conflicts among any
10      members of the class, or between counsel and any members of the class.
11
           34.       Pursuant to Federal Rule of Evidence 23(b)(3), upon certification, class
12
        members must be furnished with the best notice practicable under the circumstances,
13
        including individual notice to all members who can be identified through reasonable effort.
14
15         35.       If this action is certified as a class action, Plaintiffs contemplate that individual

16      notice will be given to class members, at such last known address by first class mail, as well
17
        as notice by publication informing them of the following:
18
                     a.       The pendency of the class action and the issues common to the class;
19
                     b.       The nature of the action;
20
21                   c.       The right to “opt-out” of the action within a given time, in which event

22               they will not be bound by a decision rendered in the class action;
23                   d.       Their right to “opt-out” to be represented by their own counsel and to
24
                 enter an appearance in the case, otherwise they will be represented by the named
25
                 class Plaintiffs and their counsel; and
26
27
28

                                                      12
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 13 of 52



                     e.      Their right, if they do not “opt-out”, to share in any recovery in favor of
 1
 2               the class, and conversely, to be bound by any judgment on the common issues

 3               adverse to the class.
 4
                 FACTS AND CIRCUMSTANCES SURROUNDING ALL CLAIMS
 5
           36.       The global COVID-19 pandemic brought on by an infectious and
 6
        communicable disease caused by the recently discovered coronavirus, has caused
 7
 8      catastrophic and unprecedented economic damage across the globe, and with it, significant

 9      loss of life and fundamental changes to both world and national economies, and specifically,
10      the manner in which businesses are permitted to run, if at all.
11
           37.       To be sure, State and U.S. officials have faced tremendous adversity in
12
        planning, coordinating, and at times executing effective nationwide and statewide policies to
13
        protect the general public’s health, safety and welfare during this time of crisis.
14
15         38.       However, these policies, as well-intentioned as they may be, have had an

16      unlawful and disparate effect on some people, their health and their businesses over other
17
        people and their health and their businesses, to the point where life, liberty and the pursuit of
18
        happiness have been ripped away from law-abiding citizens and businesses.
19
           39.       On or about March 13, 2020, President of the United States (“POTUS”)
20
21      Donald J. Trump proclaimed a National State of Emergency as a result of the threat of the

22      emergence of COVID-19.
23         40.       On March 16, 2020, POTUS announced “15 Days to Slow the Spread ” –
24
        Coronavirus Guidelines for America based on the Center for Disease Control (“CDC”)
25
        recommendations.
26
27         41.       Though a Federal Mandate was not issued, these guidelines and

28      recommendations for the general public and State Agencies were made based on COVID-19

                                                      13
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 14 of 52



        projections established by the CDC and the Institute of Health Metrics and Evaluation
 1
 2      (“IHME”).

 3         42.         Over the course of the subsequent thirty days, it became noticeably clear that
 4
        these projections were grossly over-exaggerated and correlating restrictions were
 5
        unnecessary.
 6
           43.         Specifically, since the initial outbreak in February and March of 2020, the
 7
 8      Federal Government’s projections of anticipated U.S. deaths related to the virus have

 9      decreased substantially, by an order of magnitude. Yet, despite such revisions, Defendants
10      have continued to increasingly restrict—and in some cases have even outright banned—
11
        Plaintiffs’ engagement in constitutionally-protected activities.
12
           44.         On February 04, 2020, Defendant Governor Sisolak issued Executive Order
13
        2020-01, finding that “[d]ocuments, records, or other items of information which may reveal
14
15      the details of a specific emergency plan or other tactical operations by a response agency…

16      are hereby deemed confidential and not subject to subpoena or discovery, and not subject to
17
        inspection by the general public…,” to include “[h]andbooks, manuals, or other forms of
18
        information detailing procedures to be followed by response agencies in the event of an…
19
        emergency…” (“Executive Order 2020-01”). Such an Order seeks to prevent accountability
20
21      of the Defendants’ actions over the days that would follow.

22         45.         On March 12, 2020, Defendant Governor Sisolak activated the State
23      Emergency Operations Center, in an effort to coordinate a response and minimize the
24
        impact and further transmission of COVID-19 to persons in Nevada, and such declaration
25
        was made to remain in effect until the end of the COVID-19 emergency (“Emergency
26
27      Declaration”).

28

                                                      14
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 15 of 52



           46.       Chapter 414 of the Nevada Revised Statutes, entitled Emergency Management,
 1
 2      delineates the Executive Authority that Defendant Governor Sisolak enjoys, and albeit

 3      broadly extends certain powers to the Governor, it does not allow for arbitrary and
 4
        capricious actions, willful misconduct or grossly negligent conduct taken against the State,
 5
        or against the residents of Nevada.
 6
           47.       Accordingly, Defendant Governor Sisolak and other named Defendants
 7
 8      engaged in actions that were arbitrary and capricious, grossly negligent, willful misconduct

 9      and in bad faith, in the execution and enforcement of those powers delineated in Chapter
10      414 of the Nevada Revised Statutes, as stated infra.
11
           48.       NRS 414.110 specifically precludes immunity for such actions that are based
12
        on willful misconduct, gross negligence, or bad faith.
13
           49.       It has become exceedingly clear that Defendant Governor Sisolak and
14
15      associated Defendants named herein have engaged in gross negligence, bad faith and willful

16      misconduct by issuing Orders and Emergency Directives that are arbitrary and capricious,
17
        and not supported by substantial evidence to merit same.
18
           50.       On March 15, 2020, Defendant Governor Sisolak closed all schools, effective
19
        March 16, stating that schools may not reopen earlier than April 6 (“Emergency Directive
20
21      001”). On April 21, 2020, Defendant Governor Sisolak declared that schools in Nevada

22      were dismissed for the remaining 2020 school year.
23         51.       On March 18, 2020, Defendant Governor Sisolak closed all gaming
24
        establishments and gaming activity, and such declaration was made to remain in effect until
25
        April 16 (“Emergency Directive 002”).
26
27
28

                                                     15
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 16 of 52



      Unemployment Allegations.
 1
 2          52.       Following Defendant Governor Sisolak’s aforementioned Orders and

 3      Emergency Directives, Defendant DETR received 347,978 new claims for unemployment
 4
        benefits. Defendant DETR is the only administrative office in the State of Nevada that
 5
        handles state unemployment benefits.
 6
            53.       As part of the Orders and Emergency Directives, Defendant Governor Sisolak
 7
 8      instructed Defendant DETR to waive verification periods, to serve as an immediate

 9      disbursement of unemployment benefits to the over 300,000 unemployed individuals living
10      in Nevada.
11
            54.       As of the date of filing of this Complaint, there are over 100,000 individuals
12
        who have not received any unemployment relief through the grossly-mismanaged Defendant
13
        DETR agency, since the beginning of the COVID-19 pandemic.
14
15          55.       Defendant Governor Sisolak grossly neglected to ensure that Nevadans have

16      financial benefits to sustain the arbitrary and capricious closures of Nevada businesses,
17
        leaving them financially devastated and hungry, and robbing them of their dignity.
18
            56.       The failure of Defendant DETR to adequately function during this time of
19
        crisis, despite the available financial resources, demonstrates the grossly negligent and
20
21      inadequate manner that Defendants have endeavored to secure Nevada’s residents’ interests

22      during this crisis.
23    “Essential Businesses” vs. “Non-Essential Businesses
24
              57.     On March 20, 2020, Defendant Governor Sisolak, in joint action with
25
        Defendant Department of Public Safety, Division of Emergency Management, adopted an
26
27      emergency regulation amending Chapter 414 of the Nevada Administrative Code to define

28      “Essential Businesses” and “Non-Essential Businesses”, whereby “Non-Essential

                                                      16
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 17 of 52



        Businesses” were to cease operations until April 16, and where “Essential Businesses” were
 1
 2      authorized to remain open so long as strict guidelines were followed to reduce the likelihood

 3      of transmitting COVID-19. Specifically, adequate social distancing, contactless payments
 4
        when possible, and delivery only for retail cannabis dispensaries (“Emergency Directive
 5
        003”).
 6
             58.     NRS 233B.066(2) mandates that each adopted regulation be accompanied by:
 7
 8      (i) a clear and concise explanation of the need a for the adopted regulation; (ii) the estimated

 9      economic effect of the regulation on the business which it is to regulate and on the public,
10      which shall be stated separately, and in each case must include: (1) both adverse and
11
        beneficial effects; and (2) both immediate and long term effects; (iii) the estimated cost to
12
        the agency for enforcement of the proposed regulation; (iv) a description of any regulations
13
        of other state or government agencies which the proposed regulation overlaps or duplicates,
14
15      a statement explaining why the duplication or overlapping is necessary, and if the regulation

16      duplicates or overlaps a federal regulation, the name of the regulating federal agency; (v) if
17
        the regulation includes provisions which are more stringent than a federal regulation which
18
        regulates the same activity, a summary of such provisions; and (vi) if the regulation
19
        provides a new fee or increases an existing fee, the total annual amount the agency expects
20
21      to collect and the manner in which the money will be used. See NRS 233B.066.

22           59.     Both Defendants Governor Sisolak and Luna endorsed the March 20, 2020
23      emergency regulation amending Chapter 414 of Nevada Administrative Code, and in its
24
        accompanying Informational Statement as required by NRS 233B.066(2), affirmed that: (i)
25
        there was no economic effect of the regulation on the businesses which it is to regulate; (ii)
26
27      there was no economic effect of the regulation on the general public which it is to regulate;

28      (iii) there was no estimated cost to the agency for enforcement of the regulation; (iv) the

                                                      17
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 18 of 52



        regulation did not overlap or duplicate a federal regulation; (v) the regulation does not
 1
 2      include provisions which are more stringent than a federal regulation which regulates the

 3      same activity; and (vi) the regulation does not establish a new fee or increase an existing
 4
        fee.
 5
               60.   The affirmations made by Defendants Governor Sisolak and Luna in the March
 6
        20, 2020 Informational Statement are a gross misrepresentation of the stringent measures
 7
 8      taken and are a direct violation of subsections (1)(g), (1)(h), (1)(i), and (1)(j) of NRS

 9      233B.066.
10             61.   In their affirmations, Defendants Governor Sisolak and Luna deliberately,
11
        willfully, and with a conscious disregard for the truth, violated: NRS 233B.066(1)(g) by
12
        refusing to provide the estimated economic effect of the regulation on the businesses and
13
        persons which it is regulating; NRS 233B.066(1)(h) by refusing to provide the estimated
14
15      cost to the agency for enforcement of the regulation; NRS 233B.066(1)(i) by refusing to

16      state the federal regulations which the regulation duplicates and the applicable federal
17
        agency; and NRS 233B.066(1)(j) by refusing to delineate the stringent measures that the
18
        State of Nevada incorporated, despite no federal mandate for the same.
19
               62.   On March 20, 2020, Defendant Department of Public Safety, Division of
20
21      Emergency Management arbitrarily and capriciously passed an Emergency Administrative

22      Regulation amending Chapter 414 of the Nevada Administrative Code, adding a section
23      entitled “Business During Times of Declared Emergency (NRS 414.060, 414.070) ”,
24
        whereby Nevada businesses were classified as either an “Essential Licensed Business” or a
25
        “Non-Essential Business”.
26
27             63.   Despite Emergency Directive 003 stating that the Nevada Attorney General

28      opined in Opinion Number 9 5-03 “that, in the context of the Governor’s exercise of powers

                                                      18
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 19 of 52



        under NRS Chapter 414, municipalities exceed their statutory authority in adopting
 1
 2      emergency powers that: …prohibit the sale or distribution of guns, ammunitions or

 3      explosives; or close businesses which sell guns, ammunition or explosives…” and despite
 4
        its prohibition by NRS 414.155, the March 20, 2020 emergency regulation included firearm
 5
        retailers as a “Non-Essential Business”.
 6
             64.     Whereby in adopting the March 20, 2020 emergency regulation, Defendants
 7
 8      Governor Sisolak and Luna blatantly and willfully violated NRS 414.155, Amendment II of

 9      the United States Constitution, and Article I § 11 of the Nevada Constitution.
10           65.     Whereby Defendant Ford took no action to prevent or prohibit Defendants
11
        Governor Sisolak, Luna, or Department of Public Safety, Division of Emergency
12
        Management from adopting the unlawful March 20, 2020 emergency regulation, Ford
13
        engaged in willful misconduct.
14
15           66.     On March 22, 2020, Defendant Governor Sisolak suspended certain provisions

16      contained in Chapter 241 of the Nevada Revised Statute (“Open Meeting Law”) until April
17
        16, and specifically, suspending requirements pertaining to public meetings and posting
18
        notices at physical locations (“Emergency Directive 006”).
19
             67.     Defendants actions lacked any empirical date for which they were based upon.
20
21      The designation of essential vs non-essential business was based on the services the

22      business rendered, not business capacity, public health or empirical data.
23           68.     Consequently, many essential business including but not limited to box stores
24
        such as grocery stores, Costco, Sam’s Club, Target, Home Dept, Lowes, and Walmarts were
25
        servicing an overwhelming number of patrons, regardless of social distancing guidelines,
26
27      demonstrating that the Executive Directives were arbitrary capricious and unsubstantiated

28      by any empirical date in support thereof.

                                                     19
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 20 of 52



      Chloroquine and Hydroxychloroquine
 1
 2           69.     On March 23, 2020, based upon the recommendation provided by the

 3      Defendant Governor’s COVID-19 Medical Advisory Team, and specifically Defendants
 4
        Asad and Azzam, Defendant Wuest and Defendant State Board of Pharmacy (“BOP”)
 5
        sought and received endorsement by Defendant Governor Sisolak for its own statement of
 6
        emergency, by letter of the same date, in order to adopt emergency regulations restricting
 7
 8      the “prescribing and dispensing” of chloroquine and hydroxychloroquine for patients

 9      outside of a hospital setting. Specifically, Defendants Wuest and BOP cited “the hoarding
10      and stockpiling” of these drugs during the COVID-19 pandemic, and the “resulting shortage
11
        of supplies of these drugs for legitimate medical purposes” as the basis for its statement of
12
        emergency. Defendants Wuest and BOP further claimed that hydroxychloroquine is under
13
        investigation for use in the treatment of COVID-19, but that its safety and efficacy have not
14
15      been established. However, Defendants Wuest and BOP failed to provide any evidence, let

16      alone sufficient evidence, in support of these claims, or its reasons for the existence of an
17
        emergency necessitating or justifying the unlawful emergency action taken.
18
             70.     On March 23, 2020, that same day, and without providing supporting evidence
19
        sufficient to reasonably determine the existence of an emergency, and having failed to
20
21      provide even minimally effective public notice, Defendants Wuest and BOP held an

22      emergency meeting to hear the “Discussion and Possible Action on Adoption of Emergency
23      Regulations pursuant to NRS 233B.0613 to Restrict the Prescribing and Dispensing of
24
        Chloroquine of Hydroxychloroquine in Response to Covid-19 (FOR POSSIBLE
25
        ACTION)(the “Agenda”); see also NRS 241.015; NRS 241.020.
26
27           71.     The Agenda stated that a public notice of the emergency meeting was given the

28      same day as the meeting. However, any such notice failed to meet the minimum

                                                      20
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 21 of 52



        requirements set forth in NRS 241.020 and 233B.0614, as even Members of Defendant BOP
 1
 2      were only provided notification of the meeting via email at 2:59 p.m., with the meeting held

 3      by teleconference at 3:30 p.m. In this, Defendants Wuest and BOP did not take comments
 4
        from the general public as required under NRS 241.020. See NRS 241.020 (stating that,
 5
        “[n]o action may be taken upon a matter raised under this item of the agenda until the matter
 6
        itself has been specifically included on a future agenda as an item…”).
 7
 8           72.     As stated in its Agenda, Defendants Wuest and BOP declared that “[i]n

 9      regulating the practice of pharmacy, the Nevada State Board of Pharmacy has a duty to
10      carry out and enforce the provisions of Nevada law to protect the health, safety and welfare
11
        of the public.”
12
             73.     On March 23, 2020, citing NRS 639.070 as its statutory authority, Defendant
13
        Governor Sisolak, in joint action with Defendant BOP, adopted an Emergency
14
15      Administrative Regulation amending Chapter 639 of the Nevada Annotated Code,

16      restricting the prescribing and dispensing of chloroquine and hydroxychloroquine for a
17
        COVID-19 diagnosis outside of a hospital setting, for a period of 180 days – 60 days longer
18
        than allowed by statute. See NRS 233B.0613.
19
             74.     Further, NRS 233B.066(2) mandates that each adopted regulation be
20
21      accompanied by: (i) a clear and concise explanation of the need a for the adopted regulation;

22      (ii) the estimated economic effect of the regulation on the business which it is to regulate
23      and on the public, which shall be stated separately, and in each case must include: (1) both
24
        adverse and beneficial effects; and (2) both immediate and long term effects; (iii) the
25
        estimated cost to the agency for enforcement of the proposed regulation; (iv) a description
26
27      of any regulations of other state or government agencies which the proposed regulation

28      overlaps or duplicates, a statement explaining why the duplication or overlapping is

                                                      21
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 22 of 52



        necessary, and if the regulation duplicates or overlaps a federal regulation, the name of the
 1
 2      regulating federal agency; (v) if the regulation includes provisions which are more stringent

 3      than a federal regulation which regulates the same activity, a summary of such provisions;
 4
        and (vi) if the regulation provides a new fee or increases an existing fee, the total annual
 5
        amount the agency expects to collect and the manner in which the money will be used. See
 6
        NRS 233B.066.
 7
 8           75.     Both Defendants Governor Sisolak and Wuest endorsed the March 23, 2020

 9      emergency regulation amending Chapter 639 of the Nevada Annotated Code, and in the
10      accompanying Informational Statement as required by NRS 233B.066(2), affirmed that: (i)
11
        there would be no adverse or beneficial economic impact from the regulation on either the
12
        providers of pharmaceutical care that are subject to the regulation, or the public; (ii) there
13
        would be no immediate or long term economic effect on either the providers of
14
15      pharmaceutical care that will be subject to the regulation, or the public, or that any such

16      effects will be negligible; (iii) there would be no additional or special costs incurred by the
17
        Board for the enforcement of the regulation; (iv) they are not aware of any similar
18
        regulations or other state or government agencies that the proposed regulation overlaps or
19
        duplicates; (v) they are not aware of any similar regulations of the same activity in which
20
21      the federal regulation is more stringent; and (vi) the regulation does not provide a new or

22      increase of fees.
23           76.     The affirmations made by Defendants Governor Sisolak and Wuest in the
24
        March 23, 2020 Informational Statement are a gross misrepresentation of the stringent
25
        measures taken and are a direct violation of subsections (1)(g), (1)(h), (1)(i), and (1)(j) of
26
27      NRS 233B.066.

28

                                                      22
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 23 of 52



             77.      In their affirmations, Defendants Sisolak and Wuest deliberately, willfully, and
 1
 2      with a conscious disregard for the truth, violated: NRS 233B.066(1)(g) by claiming that

 3      there is no estimated economic effect of the regulation on the businesses and persons which
 4
        it is regulating; NRS 233B.066(1)(h) by claiming that there is no cost to the agency for
 5
        enforcement of the regulation; NRS 233B.066(1)(i) by claiming that there are no federal
 6
        regulations which the regulation duplicates and no applicable federal agency; and NRS
 7
 8      233B.066(1)(j) by claiming that there are no similar regulations of the same activity in

 9      which the federal regulation is more stringent.
10           78.      On March 23, 2020, Defendants Governor Sisolak and BOP arbitrarily and
11
        capriciously passed an Emergency Administrative Regulation amending Chapter 639 of the
12
        Nevada Administrative Code, adding a section prohibiting the issuance, filling, or
13
        dispensing of a prescription for chloroquine or hydroxychloroquine to an outpatient for a
14
15      COVID-19 diagnosis, or for any new diagnosis made after the effective date of the

16      regulation.
17
             79.      Despite Defendant BOP exceeding its authority (see NRS 639.070); despite
18
        Defendant BOP impermissibly practicing medicine (see NRS 630.020); despite Defendants
19
        Governor Sisolak and BOP interfering with the authority and privilege of a physician to
20
21      practice medicine, and illegitimately restricting where the practice of medicine can occur

22      (see, e.g., NRS 630.160; NRS 630.049); despite Defendants Governor Sisolak and BOP
23      interfering with a person’s right to receive approved treatment for a communicable disease
24
        from a physician of his or her choice, which is specifically prohibited by statute (see NRS
25
        441A.200); despite the March 23, 2020 emergency regulation being preempted by Federal
26
27      law; despite the emergency regulation violating a physician and patient’s constitutional right

28      to privacy and specifically, the right of an individual to protect his or her health by making

                                                      23
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 24 of 52



        autonomous decisions about medical treatment with a physician of his or her choice, with no
 1
 2      justification provided that would warrant such an intrusion (see Roe v. Wade (1973) and

 3      Amendment XIV, Section 1, of the U.S. Constitution); despite the March 23, 2020
 4
        emergency regulation violating a physician and patient’s constitutional right to equal
 5
        protection under Amendment XIV, Section 1, of the U.S. Constitution; despite the March
 6
        23, 2020 emergency regulation violating a physician and patient’s constitutional right to due
 7
 8      process under Article I, Section 8, of the Nevada Constitution, and Amendment V, Section

 9      1, and Amendment XIV, Section 1, of the U.S. Constitution; despite the March 23, 2020
10      emergency regulation’s invalidity under NRS 233B.0617; and despite the March 23, 2020
11
        emergency regulation being void under NRS 241.036, Defendants Governor Sisolak and
12
        BOP adopted the March 23, 2020 emergency regulation.
13
             80.     Whereby in adopting the March 23, 2020 emergency regulation, Defendants
14
15      Governor Sisolak, BOP and Wuest blatantly and willfully violated, inter alia, NRS 639.070,

16      630.049, 630.160, 441A.200, 233B.060, 233B.0613, 233B.0658, 241.020, 29 CFR Section
17
        541.304, 21 U.S.C. et all, 21 U.S.C. § 360bbb-3, Roe v. Wade (1973), Article I, Section 8 of
18
        the Nevada Constitution, Amendment XIV, Section 1, Amendment V, Section 1, and
19
        Amendment XIV, Section 1, of the U.S. Constitution.
20
21    Right to Travel and Places of Worship

22           81.     On March 24, 2020, Defendant Governor Sisolak directed all Nevadans to
23      implement physical distancing measures to minimize spread of COVID -19, while
24
        prohibiting persons from gathering in groups of ten or more in any indoor or outdoor area
25
        until April 16 (“Emergency Directive 007”). Further, Emergency Directive 007 also
26
27      ordered local governments to limit the general public’s use of recreational equipment and

28

                                                     24
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 25 of 52



        public spaces such as parks and beaches, and authorized local agents to enforce criminal
 1
 2      penalties on any person who does not comply.

 3           82.       Specifically, Defendant Governor Sisolak’s Emergency Directive 007 stated:
 4
                       a.      The Nevada general public shall not gather in groups of ten or more in
 5
                   any indoor or outdoor area, whether publicly owned or privately owned where the
 6
                   public has access by right or invitation, express or implied, whether by payment of
 7
 8                 money or not, including without limitation, parks, basketball courts, volleyball

 9                 courts, baseball fields, football fields, rivers, lakes, beaches, streets, convention
10                 centers, libraries, parking lots, and private clubs. This provision shall not be
11
                   construed to apply to the gathering of persons living within the same household, or
12
                   persons working at or patronizing Essential Licensed Businesses or providing
13
                   essential services to the public;
14
15                     b.      With the exception of persons residing in the same household, the

16                 Nevada general public shall, to the extent practicable, abide by social distancing
17
                   practices by maintaining a minimum six-foot distance between persons in public
18
                   spaces, whether privately or publicly owned; and
19
                       c.      Local governments shall limit the Nevada general public's use of
20
21                 recreational equipment, including without limitation, playground equipment,

22                 basketball courts, volleyball courts, baseball fields, beaches, or football fields, in a
23                 manner that causes the congregation of ten or more persons in a manner contrary
24
                   to best COVID-19 disease mitigation social distancing practices.
25
             83.       Emergency Directive 007 also threatened that any person who does not comply
26
27      with its Section 1, after receiving notice from law enforcement, may be subject to criminal

28

                                                        25
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 26 of 52



        prosecution and civil penalties under NRS 199.280, NRS 202.450, and another other
 1
 2      applicable statutes, regulations, or ordinances.

 3           84.      Emergency Directive 007 also instructed that all law enforcement agencies in
 4
        the State of Nevada were authorized to enforce this Emergency Directive 007, and that the
 5
        Office of the Attorney General is given concurrent jurisdiction to prosecute respective
 6
        violations.
 7
 8           85.      On March 29, 2020, POTUS recommended the continuation of limitations on

 9      gatherings through April 30, 2020.
10           86.      On March 31, 2020, Defendant Governor Sisolak issued yet another directive
11
        (“Emergency Directive 010”), extending the Declaration of Emergency to April 30, 2020,
12
        and thereby all Emergency Directives promulgated pursuant to. Specifically, with limited
13
        exception, Defendant Governor Sisolak ordered all Nevadans to stay in their residences, and
14
15      prohibited individuals from gathering outside of their homes, save authorized outdoor

16      activity, so long as the activity complies with Emergency Directive 007.
17
             87.      On April 1, 2020, Defendant Governor Sisolak authorized the Adjunct General
18
        to order into active duty such Nevada National Guard personnel “as he deems necessary to
19
        assist the state’s response to the COVID-19 pandemic…” and until “such time as the
20
21      Adjunct General determines the need for assistance no longer exists…” (“Emergency

22      Directive 012”).
23           88.      On April 8, 2020, Defendant Governor Sisolak continued the following
24
        closures, until April 30 (“Emergency Directive 013”):
25
                      a.      Publicly accessible sporting and recreational venues that encourage
26
27                 social congregation, including without limitation, golf courses, golf driving ranges,

28                 tennis courts, basketball courts, volleyball courts, skate parks, bocce ball courts,

                                                       26
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 27 of 52



                   handball courts, horseshoe pits, or pickleball courts, shall remain closed for the
 1
 2                 duration that this Directive is in effect; and

 3                     b.      Places of worship shall not hold in-person worship services where ten
 4
                   or more persons may gather, including without limitation, drive-in and pop-up
 5
                   services, for the remainder of the Declaration of Emergency.
 6
             89.       Further, on April 29, 2020, Defendant Governor Sisolak authorized “Non-
 7
 8      Essential” retail businesses identified in Emergency Directive 003 to resume retail sales on a

 9      curbside or home delivery basis only, while extending Emergency Directives 003, 006, 007,
10      and 010, respectively, until May 15. As part of this Emergency Directive, Defendant
11
        Governor Sisolak advised Nevadans to continue to shelter in place, avoid interpersonal
12
        contact with persons not residing in their household, and to utilize face coverings in public
13
        spaces.
14
15           90.       While “Essential Businesses” continue to operate, and indeed, turn a profit (if

16      not historical profits) during this time of crisis, Plaintiffs’ “Non-Essential Businesses” have
17
        suffered immeasurably at the hands of government overreach and unconstitutionally
18
        restrictive Orders and Emergency Directives passed and enforced by Defendants, with
19
        immense disparate impact across every segment or sector of business in Nevada.
20
21           91.       Further, such disparate impact and “scare tactics” are furthered by the

22      Government’s unlawful restriction of chloroquine and/or hydroxychloroquine, both FDA-
23      approved drugs authorized for use in the treatment of COVID-19, and their unwillingness to
24
        allow or provide viable treatment options.
25
             92.       The arbitrary and capricious quarantine of all Counties in the State of Nevada,
26
27      failing to quarantine Covid -19 positive only individuals and instead quarantining all

28      individuals regardless of whether they were positive or not, or whether the Counties had

                                                        27
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 28 of 52



        incidents of Covid-19 was arbitrary and unsupported by any empirical data to substantiate
 1
 2      such actions.

 3         93.          It is significant to note that as of the day of this Amended Complaint, Nye
 4
      County, Lyon County, Douglas County, Lander County and Mineral County have had no
 5
      deaths due to Covid-19; Humboldt and Elko County had 3 deaths cumulatively, and the only
 6
      both Washoe and Clark County combined had under 300 deaths since the beginning of the
 7
 8    alleged pandemic.

 9           94.        Accordingly, Plaintiffs’ complaint against Defendants, and each of them, for
10      violation of the Federal Civil Rights Act, 42 U.S.C § 1983, to declare and enjoin the
11
        enforcement of the following Orders and Emergency Directives:
12
                        a.     Defendant Governor Sisolak’s Emergency Directive 003, and
13
                   Defendant Division of Emergency Management’s corresponding designation of
14
15                 “Essential Licensed Business” and “Non-Essential Business” as delineated in the

16                 March 20, 2020 emergency regulation’s amendment of Chapter 414 of the Nevada
17
                   Administrative Code;
18
                        b.     Defendant Governor Sisolak’s Emergency Directive 003 violating the
19
                   Second Amendment rights of Nevada Citizens and NRS 414.155;
20
21                      c.     Defendants Governor Sisolak and BOP’s March 23, 2020 emergency

22                 regulation amending Chapter 639 of the Nevada Administrative Code, prohibiting
23                 the prescribing and dispensing of chloroquine and hydroxychloroquine for an
24
                   outpatient with a COVID-19 diagnosis;
25
                        d.     Defendant Governor Sisolak’s Emergency Directive 007, prohibiting
26
27                 Nevadans from gathering in groups of more than 10 people;

28

                                                       28
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 29 of 52



                      e.      Defendant Governor Sisolak’s Emergency Directive 010 and “Stay At
 1
 2                 Home” Order issued on March 31, 2020; and

 3                    f.      Defendant Governor Sisolak’s Emergency Directive 013 issued on
 4
                   April 8, 2020, prohibiting places of worship from holding in-person worship
 5
                   services where ten or more persons may gather.
 6
             95.      Plaintiffs have standing to bring § 1983 claims since they are aggrieved in fact,
 7
 8      as businesses that are the subject of enforcement of the overbroad and unconstitutional

 9      Orders and Emergency Directives which have the effect of forcing Plaintiffs – which are a
10      collection of Nevada businesses and individuals – to bear a public burden by entirely
11
        eviscerating Plaintiffs’ ability to operate their respective businesses and restricting their
12
        right to receive treatment for a communicable disease.
13
             96.      Plaintiffs have standing to bring § 1983 claims since they are aggrieved in fact,
14
15      as businesses whose rights have been violated pursuant to Article 1, Section 8, Clause 3 of

16      the U.S. Constitution, which prohibits states from passing legislation that discriminates
17
        against or excessively burdens interstate commerce.
18
             97.      Plaintiffs further have standing to bring § 1983 claims since they are aggrieved
19
        individuals and Parties that are the subject of enforcement of the overbroad Orders and
20
21      Emergency Directives infringing on their Free Exercise Clause of the First Amendment to

22      the United States Constitution.
23           98.      Defendants’ Orders and Emergency Directives are in violation of 42 U.S.C. §
24
        1983, as is the enforcement of these Orders and Emergency Directives by Defendants, and
25
        should be enjoined under § 1983, due to the following circumstances:
26
27                    a.      The Orders and Emergency Directives plainly violate the Due Process

28                 and Equal Protection Clauses of the Fifth and Fourteenth Amendments in that they

                                                       29
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 30 of 52



               unconstitutionally and disparately apply one set of rules to businesses arbitrarily
 1
 2             deemed “Essential Businesses” versus all other businesses (such as Plaintiffs’) that

 3             are deemed “Non-Essential Businesses”, which must close pursuant to the Orders
 4
               and Emergency Directives. Plaintiffs aver that ALL businesses in the State of
 5
               Nevada are “Essential” to the health, welfare, and well-being of its citizens, and
 6
               that the general health outcome sought through the passage of these Orders and
 7
 8             Emergency Directives (i.e., lowering the curve of COVID-19) could be

 9             accomplished through less restrictive means.
10                b.      The Orders and Emergency Directives effectively amount to an
11
               impermissible “partial” or “complete” taking in violation of the Takings Clause of
12
               the Fifth Amendment to the U.S. Constitution in that the prohibition of Plaintiffs’
13
               operation of their “Non-Essential Business” constitutes a regulatory taking of
14
15             private property, for public purpose, without providing just compensation

16             therefore. Furthermore, the Orders and Emergency Directives violate the Takings
17
               Clause of the Fifth Amendment in that the complete prohibition of the business
18
               operations of “Non-Essential Businesses” constitutes an irrational, arbitrary, and
19
               capricious law bearing no rational basis to any valid government interest. The
20
21             notion that the government-ordered shutdown of “Non-Essential Businesses” (such

22             as Plaintiffs’) is absolutely necessary in curbing the spread of COVID-19
23             constitutes an unconstitutional infringement on Plaintiffs’ civil rights and liberties
24
               to operate in a free-market economy. As national and statewide data has recently
25
               suggested, the economic impact of the mandatory, unconstitutional closures of
26
27             “Non-Essential Businesses” has had an unnecessarily devastating and

28             unprecedented crippling effect on local and state economies. ALL businesses are

                                                   30
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 31 of 52



               ‘essential’ and necessary to the maintenance of the health, welfare and prosperity
 1
 2             of Nevada’s citizens.

 3                c.      The Orders and Emergency Directives further violate the substantive
 4
               and procedural due process clauses of the Fifth and Fourteenth Amendments to the
 5
               U.S. Constitution.
 6
                  d.      The Orders and Emergency Directives further violate Article 1,
 7
 8             Sections 1, 4, 9, 10, 11 of the Nevada Constitution.

 9                e.      The Orders and Emergency Directives violate Plaintiff’s Second
10             Amendment right to the United States Constitution and NRS 414.155.
11
                  f.      The Orders and Emergency Directives violate Plaintiffs rights as to
12
               conduct business under Article 1, Section 8, Clause 3 of the U.S. Constitution.
13
                  g.      The Orders and Emergency Directives violate Plaintiffs’ rights to the
14
15             Free Exercise of Religion and are not “narrowly tailored” to further any

16             compelling governmental interest. Defendants have granted numerous special
17
               exemptions to their bans on public gatherings and conduct, including for
18
               purportedly “Essential Businesses” and activities, provided that social distancing
19
               practices are observed. Since these gatherings may be permitted, there can be no
20
21             doubt that Defendants may, and therefore must, permit Plaintiffs to engage in

22             equivalent business and religious activities provided that Plaintiffs also adhere to
23             the social distancing guidelines currently in place.
24
                  h.      The Orders and Emergency Directives are preempted by Federal law
25
               and impermissibly restrict the issuance, filing, and dispensing of FDA-approved
26
27             drugs issued pursuant to a valid prescription.

28

                                                   31
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 32 of 52



                       i.      The Orders and Emergency Directives violate Plaintiffs’ and their
 1
 2                 patients’ constitutional rights to privacy – the right of individuals to protect their

 3                 health by making autonomous decisions about medical treatment with a physician
 4
                   of their choice – which is a fundamental right that cannot be abridged or dictated
 5
                   by Defendants and where no justification was provided that would warrant such an
 6
                   intrusion, not even a declaration by the Defendant Governor Sisolak of a state of
 7
 8                 emergency.

 9                     j.      The Orders and Emergency Directives violate Plaintiffs’ and their
10                 patients’ constitutional rights to equal protection under Amendment XIV, Section
11
                   1, of the U.S. Constitution – particularly because the March 23, 2020 emergency
12
                   regulation (and its subsequent April 20, 2020 waiver) authorize hospital physicians
13
                   to issue, fill, and dispense these drugs to patients testing positive for COVID-19,
14
15                 while simultaneously prohibiting non-hospital physicians from doing so.

16                     k.      The Orders and Emergency Directives violate Plaintiffs’ and their
17
                   patients’ constitutional rights to due process under Article I, Section 8, of the
18
                   Nevada Constitution, and Amendment V, Section 1, and Amendment XIV, Section
19
                   1, of the U.S. Constitution – specifically in restricting the practice of medicine
20
21                 under a valid medical license without due process.

22           99.       Unless and until injunctive relief is granted, Plaintiffs will continue to suffer
23      irreparable harm for which they are left without an adequate remedy at law, in that they are
24
        subject to criminal cases (i.e., misdemeanor citations and fines) based on the enforcement of
25
        the Orders and Emergency Directives by law enforcement agencies and their agents.
26
27
28

                                                        32
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 33 of 52



      LEAP Team
 1
 2           100.    Defendant Governor Sisolak appointed a Local Empowerment Advisory Panel

 3      (“LEAP”) on April 30, 2020, to serve as a resource for Nevada Counties as they work
 4
        through the necessary requirements to reopen, and to share best practices and guidelines.
 5
        Defendant Kirkpatrick appointed was appointed to represent the Urban Counties, while
 6
        Defendant Goicochea was appointed to represent the Rural Communities.
 7
 8           101.    As of their date of appointment, Defendants Kirkpatrick and Goicochea have

 9      failed to communicate any plans of reopening, operations, etc. with Nevadans.
10           102.    On April 14, 2020, Defendant Department of Health and Human Services
11
        halted two Las Vegas operations providing rapid tests for COVID-19; to wit, Sahara Urgent
12
        Care and Cura Telehealth & Wellness, following specific instructions from State Regulators
13
        to cease operations.
14
15           103.    Despite a downward reduction in COVID-19 morbidity, Defendant Governor

16      Sisolak, on April 21, 2020, stated that Nevada was not ready to advance to Phase I of
17
        reopening. Defendant Governor Sisolak’s actions were unsupported by substantial
18
        evidence, grossly negligent, arbitrary and capricious, and with a wanton disregard for the
19
        people of the State of Nevada.
20
21                                    EQUITABLE ALLEGATIONS

22           104.    In violation of State and Federal Constitutional and Statutory provisions,
23      Defendants, and their agents and employees, including Defendants DOES 1 to 100, have,
24
        and unless enjoined, will continue to subject the Plaintiff class to constitutional violations
25
        and injury that will cause Plaintiffs and the other class members harm, and Plaintiffs will be
26
27      fearful of exercising their right to peacefully pray, assemble, engage in business, and to be

28      treated for COVID-19.

                                                      33
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 34 of 52



                                            CLAIMS FOR RELIEF
 1
 2                                                    I.
                                      FIRST CLAIM FOR RELIEF
 3
                               VIOLATION OF THE FIFTH AMENDMENT
 4                                Right to travel as enforced by 42 § 1983
                                          (Against All Defendants)
 5
 6            105.     Plaintiffs incorporate herein by reference each and every allegation contained
 7      in the preceding paragraphs of this Complaint as though fully set forth herein.
 8
              106.     While not explicitly defined in the U.S. Constitution, the Supreme Court has
 9
        “acknowledged that certain unarticulated rights are implicit in enumerated guarantees….
10
        Yet these important but unarticulated rights [association, privacy, presumed innocent, etc.]
11
12      have nonetheless been found to share constitutional protection in common with explicit

13      guarantees.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 579-580 (1980).
14
              107.     “The right to travel is a part of the liberty of which the citizens cannot be
15
        deprived without the due process of law under the Fifth Amendment.” Kent v. Dulles, 357
16
        U.S. 116, 127 (1958).
17
18            108.     Courts have found that “[f]reedom of movement is kin to the right of assembly

19      and to the right of association. These rights may not be abridged. Aptheker v. Secretary of
20      State, 378 U.S. 500, 520 (1964).
21
              109.     The United States Supreme Court has found that this right to travel includes in
22
        state, intrastate, or foreign travel. See, e.g., Kent v. Dulles, 357 U.S. at 126 (“Freedom of
23
24      movement across frontiers in either direction, and inside frontiers as well, was a part of our

25      heritage.”).

26            110.     The right to travel is fundamental because “[f]reedom of movement, at home
27
        and abroad, is important for job and business opportunities – for cultural, political, and
28

                                                        34
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 35 of 52



        social activities – for all the commingling which gregarious man enjoys.” Aptheker, 378
 1
 2      U.S. at 519-520 (1964). See also Kent, 357 U.S. at 126 (where “[t]ravel abroad, like travel

 3      within the country, may be necessary for a livelihood. It may be as close to the heart of the
 4
        individual as the choice of what he eats, or wears, or reads. Freedom of movement is basic
 5
        in our scheme of values.”).
 6
              111.    Even though we are in a state of emergency, and people may abuse the right to
 7
 8      travel, citizens do not lose their constitutional rights. See Aptheker, 378 U.S. at 520 (“Those

 9      with the right of free movement use it at times for mischievous purposes. But that is true of
10      many liberties we enjoy. We nevertheless place our faith in them, and against restraint,
11
        knowing that the risk of abusing liberty so as to give rise to punishable conduct is part of the
12
        price we pay for this free society.”).
13
              112.    When a government practice restricts fundamental rights like the right to
14
15      travel, it is subject to “strict scrutiny” and can be justified only if it furthers a compelling

16      governmental purpose, and even then, only if no less restrictive alternative is available. See,
17
        e.g., Memorial Hospital v. Maricopa County, 415 U.S. 250, 257-258 (1974); Dunn v.
18
        Blumstein, 405 U.S. 330, 339-341 (1972); Shapiro v. Thompson, 394 U.S. 618, 89 (1969),
19
        Maher v. Roe, 432 U.S. 464, 488 (1977).
20
21            113.    Defendant Sisolak’s Emergency Directives mandate that Plaintiffs stay at

22      home and shut down their “Non-Essential Businesses”.
23            114.    Requiring Plaintiffs to abstain from conducting business operations, even those
24
        in compliance with the CDC’s social distancing guidelines, violates Plaintiffs’
25
        Constitutional right to travel.
26
27            115.    Unless enjoined, Defendants will act under color of law to deprive Plaintiffs of

28      their right to travel as protected by the Due Process Clause.

                                                        35
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 36 of 52



             116.    Plaintiffs have no adequate remedy at law and will suffer serious and
 1
 2      irreparable harm to their Constitutional rights unless Defendants are enjoined from

 3      implementing and enforcing the Orders and Emergency Directives.
 4
             117.    Pursuant to 42 U.S. C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
 5
        relief and temporary, preliminary, and permanent injunctive relief invalidating and
 6
        restraining enforcement of the Orders and Emergency Directives.
 7
 8           118.    Plaintiffs found it necessary to engage the services of private counsel to

 9      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
10      attorneys’ fees pursuant to 42 U.S. C. § 1988.
11
                                           II.
12                          SECOND CLAIM FOR RELIEF
             VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH
13
                                    AMENDMENT
14                              (Against All Defendants)
15
             119.    Plaintiffs incorporate herein by reference each and every allegation contained
16
        in the preceding paragraphs of this Complaint as though fully set forth herein.
17
18           120.    Plaintiffs have a fundamental property interest in conducting lawful business

19      activities that are protected by the Due Process Clause of the Fourteenth Amendment.
20           121.    The Orders and Emergency Directives, and Defendants’ enforcement thereof,
21
        violate Plaintiffs’ substantive due process rights secured by the Fourteenth Amendment to
22
        the U.S. Constitution. Under the Due Process Clause of the Fourteenth Amendment, no
23
24      State shall “deprive any person of life, liberty, or property, without due process of law.”

25      The fundamental liberties protected by this Clause include most of the rights enumerated in

26      the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147-149 (1968). In addition,
27
        these liberties extend to certain personal choices central to individual dignity and autonomy,
28

                                                      36
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 37 of 52



        including intimate choices that define personal identity and beliefs. See, e.g., Eisenstadt v.
 1
 2      Baird, 405 U.S. 438, 453 (1972); Griswold v. Connecticut, 381 U.S. 479, 484-486 (1965).

 3           122.    Defendants’, which expressly deprive Plaintiffs of their rights and liberties by
 4
        prohibiting the lawful operation of their businesses by ordering the closure of “Non-
 5
        Essential Businesses”, did not afford Plaintiffs with a constitutionally adequate hearing with
 6
        which to present their case for their businesses to not be shut down. At a minimum,
 7
 8      Plaintiffs aver that they should have been able to decide for themselves whether or not to

 9      “shut down”, if their businesses / business models were not properly equipped to deal with
10      the health and safety guidelines as issued by the Federal and State Governments in
11
        connection with the COVID-19 crisis.
12
             123.    Similarly, Defendants’, which expressly deprive Plaintiffs of their rights and
13
        liberties by restricting a physician’s right to practice medicine and a patient’s right to
14
15      receive treatment for a communicable disease by prohibiting the lawful prescription of an

16      FDA-approved drug, did not afford Plaintiffs with a constitutionally adequate hearing with
17
        which to present their case for their right to practice medicine and the right to receive
18
        treatment during a global pandemic. Especially as NRS 441A.200 mandates these rights,
19
        and specifically prohibits such interference by any person or public body. Plaintiffs aver
20
21      that they should have been able to decide for themselves, as authorized under Federal and

22      State law, whether or not to prescribe an FDA-approved drug for use in the treatment of
23      COVID-19.
24
             124.    Defendants failed to comply with the procedural and substantive requirements
25
        of the U.S. Constitution in connection with Plaintiffs’ rights and liberties as they relate to
26
27      their respective properties / businesses / medical licenses / treatment, which would have

28      given Plaintiffs a meaningful opportunity to respond to the proposed Orders and Emergency

                                                       37
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 38 of 52



        Directives, and to explain how and why they were so deeply flawed and unconstitutional as
 1
 2      applied to Plaintiffs.

 3            125.    Because Defendants’ decisions in issuing the Emergency Directives were made
 4
        in reliance on procedurally deficient and substantively lawful processes, Plaintiffs were
 5
        directly and proximately deprived of their property and liberties, and consequently, their
 6
        ability to lawfully operate their businesses, their ability to practice medicine pursuant to a
 7
 8      validly issued license, and to provide and receive treatment for a communicable disease,

 9      without unconstitutional government overreach.
10            126.    Because Defendants’ decisions were made in reliance upon an arbitrary and
11
        capricious interpretation of the Nevada Constitution and related laws and statutes with
12
        respect to their ability to order the state-wide “closure” of all “Non-Essential Businesses”,
13
        and the prohibition of the prescription and issuance of FDA-approved drug for outpatients
14
15      with COVID-19, Plaintiffs were directly and proximately deprived of their property rights

16      and liberties absent substantive due process of law, in violation of the Fourteenth
17
        Amendment to the U.S. Constitution.
18
              127.    Plaintiffs have no adequate remedy at law and will suffer serious and
19
        irreparable harm to their constitutional rights unless Defendants are enjoined from
20
21      implementing and enforcing the Orders and Emergency Directives.

22            128.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
23      relief and temporary, preliminary, and permanent injunctive relief invalidating and
24
        restraining enforcement of the Orders and Emergency Directives.
25
              129.    Plaintiffs found it necessary to engage the services of private counsel to
26
27      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of

28      attorneys’ fees pursuant to 42 U.S.C. § 1988.

                                                      38
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 39 of 52



                                        III.
 1
                            THIRD CLAIM FOR RELIEF
 2       VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH
 3                                AMENDMENT
                              (Against All Defendants)
 4
 5           130.    Plaintiffs incorporate herein by reference each and every allegation contained

 6      in the preceding paragraphs of this Complaint as though fully set forth herein.
 7           131.    At its core, the Equal Protection Clause of the Fourteenth Amendment to the
 8
        U.S. Constitution functions as a constitutional guarantee that no person or group will be
 9
        denied the protection under the law that is enjoyed by similar persons or groups. In other
10
        words, persons similarly situated must be similarly treated. Equal protection is extended
11
12      when the rules of law are applied equally in all like cases and when persons are exempt

13      from obligations greater than those imposed upon others in like circumstances.
14
             132.    The Orders and Emergency Directives, and Defendants’ enforcement thereof,
15
        violate the Fourteenth Amendment, both facially and as-applied to Plaintiffs. The
16
        Fourteenth Amendment of the Constitution provides that “[n]o State shall . . . deny to any
17
18      person within its jurisdiction the equal protection of the laws.” Equal protection requires the

19      State to govern impartially—not draw arbitrary distinctions between businesses based solely
20      on differences that are irrelevant to a legitimate governmental objection.
21
             133.    Defendants have intentionally and arbitrarily categorized Nevada businesses
22
        and conduct as either “Essential” or “Non-Essential.” Those businesses classified as
23
24      “Essential,” or as participating in “Essential Services”, are permitted to go about their

25      business and activities provided certain social distancing practices are employed. Those

26      classified as “Non-Essential,” or as engaging in “Non-essential” activities, are required to
27
28

                                                      39
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 40 of 52



        shut down and have their workers stay in their residences, unless it becomes absolutely
 1
 2      necessary for them to leave for one of the enumerated “Essential” activities.

 3            134.    Strict scrutiny under the Equal Protection Clause applies where, as here, the
 4
        classification impinges on a fundamental right – the right to free exercise, including the
 5
        right to due process and the right to travel (both interstate and intrastate), the right to
 6
        privacy, the right to practice medicine, and the right to receive treatment, among others.
 7
 8            135.    Defendants cannot satisfy strict scrutiny because their arbitrary classifications

 9      are not narrowly tailored measures that further compelling government interests, for the
10      reasons stated above.
11
              136.    Plaintiffs have no adequate remedy at law and will suffer serious and
12
        irreparable harm to their constitutional rights unless Defendants are enjoined from
13
        implementing and enforcing the Orders and Emergency Directives.
14
15            137.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory

16      relief and temporary, preliminary, and permanent injunctive relief invalidating and
17
        restraining enforcement of the Orders and Emergency Directives.
18
              138.    Plaintiffs found it necessary to engage the services of private counsel to
19
        vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
20
21      attorneys’ fees pursuant to 42 U.S.C. § 1988.

22                                        IV.
                             FOURTH CLAIM FOR RELIEF
23
             VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT
24                              (Against All Defendants)
25
              139.    Plaintiffs incorporate herein by reference each and every allegation contained
26
        in the preceding paragraphs of this Complaint as though fully set forth herein.
27
28

                                                       40
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 41 of 52



             140.    The United States Supreme Court has long held that “the Fifth
 1
 2      Amendment…was designed to bar Government from forcing people alone to bear public

 3      burdens which, in all fairness and justice, should be borne by the public as a whole.” See
 4
        Armstrong v. United States (1960) 364 U.S. 40, 49.
 5
             141.    Defendants’ Orders and Emergency Directives mandated that because
 6
        Plaintiffs were “Non-Essential Businesses”, they were required to “shut down” and cease all
 7
 8      operations as a means to help curb the spread of COVID-19. Such a mandate completely

 9      and unconstitutionally deprived Plaintiffs of all economically beneficial use of their
10      businesses without just compensation.
11
             142.    While the “police power” is inherent in a sovereign government and is reserved
12
        for the States in the Tenth Amendment to the U.S. Constitution, it is not without
13
        constitutional limits. See Euclid v. Ambler Realty Company, 272 U.S. 365 (1926) (holding
14
15      that local governments may protect the general welfare through the enactment of residential

16      zoning ordinances). However, a government’s “police power” in this area is restricted by
17
        Constitutional considerations, including the Fifth Amendment’s “Takings Clause”, as well
18
        as Due Process and Equal Protection.
19
             143.    Defendants’ Orders and Emergency Directives, and Defendants’ enforcement
20
21      thereof, has caused both a complete and total regulatory and physical taking of Plaintiffs’

22      property without just compensation in violation of the Takings Clause of the Fifth
23      Amendment to the U.S. Constitution. At a minimum, the effect of Defendants’ Orders and
24
        Emergency Directives constitutes a “partial” taking under the Penn- Central three-factor
25
        test. See Penn Central Trans. Co. v. City of New York , 438 U.S. 104, 124 (1978). As a
26
27      result, Defendants’ blatant violation of the Takings Clause of the Fifth Amendment has

28      caused proximate and legal harm to Plaintiffs.

                                                     41
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 42 of 52



             144.    Plaintiffs have no adequate remedy at law and will suffer serious and
 1
 2      irreparable harm to their constitutional rights unless Defendants are enjoined from

 3      implementing and enforcing the Orders and Emergency Directives.
 4
             145.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
 5
        relief and temporary, preliminary, and permanent injunctive relief invalidating and
 6
        restraining enforcement of the Orders and Emergency Directives.
 7
 8           146.    Plaintiffs found it necessary to engage the services of private counsel to

 9      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’
10      fees pursuant to 42 U.S.C. § 1988.
11
                                                V.
12                                FIFTH CLAIM FOR RELIEF
                           VIOLATION OF THE NEVADA CONSTITUTION
13
                              ARTICLE I DECLARATION OF RIGHTS
14                                   (Against All Defendants)
15
             147.    Plaintiffs incorporate herein by reference each and every allegation contained
16
        in the preceding paragraphs of this Complaint as though fully set forth herein.
17
18           148.    Since 1864, the Nevada Constitution has provided intrinsic and unalienable

19      rights and liberties to its citizens. Chief among those rights and liberties are those found in
20      Article I of the Nevada Constitution. Article I, Section 1, of the Nevada Constitution
21
        provides, in pertinent part, that “[a]ll men are by Nature free and equal and have certain
22
        inalienable rights among which are those of enjoying and defending life and liberty;
23
24      Acquiring, Possessing and Protecting property and pursuing and obtaining safety and

25      happiness…”

26           149.    Similarly, Article I, Section 8, provides that no person shall be deprived of life,
27
        liberty, or property, without due process of law.
28

                                                      42
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 43 of 52



              150.    Defendants’ Orders and Emergency Directives have not only interfered with
 1
 2      Plaintiffs’ rights and liberties as set forth under Article I, Sections 1, 4, 8, 10, and 11 of the

 3      Nevada Constitution, but have further deprived them of the use, enjoyment and ability to
 4
        operate their respective businesses on account of a discriminatory classification as “Non-
 5
        Essential Businesses”.
 6
              151.    Defendants’ Orders and Emergency Directives have proximately and legally
 7
 8      caused tremendous financial harm not just to Plaintiffs’ businesses, but to the entire Nevada

 9      economy, which will continue to have deleterious effects unless and until Defendants are
10      enjoined by this Court from enforcing their respective Orders and Emergency Directives.
11
              152.    Requiring Plaintiffs to abstain from conducting lawful business in the State of
12
        Nevada, despite other compliance measures being taken to satisfy the public health interests
13
        at stake, violates their Nevada Constitutional liberty rights.
14
15            153.    Plaintiffs have no adequate remedy at law and will suffer serious and

16      irreparable harm to their Constitutional rights unless Defendants are enjoined from
17
        implementing and enforcing the Orders and Emergency Directives.
18
              154.    Plaintiffs have found it necessary to engage the services of private counsel to
19
        vindicate their rights under the law. Plaintiffs are entitled to an award of attorneys’ fees
20
21      thereon.

22                                                  VI.
                                      SIXTH CLAIM OF RELIEF
23
                               VIOLATION OF NEVADA CONSTITUTION
24                               Right to Liberty (Nev. Const. Art. 1, § 4)
25                                       (Against All Defendants)

26            155.    Plaintiffs incorporate herein by reference each and every allegation contained
27
        in the preceding paragraphs of this Complaint as though fully set forth herein.
28

                                                       43
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 44 of 52



             156.    Article 1, Section 4, of the Nevada Constitution provides, in pertinent part, that
 1
 2      “[t]he free exercise and enjoyment of religious profession and worship without

 3      discrimination or preference shall forever be allowed in this State…”
 4
             157.    Nevada Courts have routinely held that the Nevada Constitution mirrors the
 5
        Free Exercise Clause in the First Amendment. Emergency Directive 013, passed April 8,
 6
        2020, which precludes attendance at places of worship, lacks a compelling state interest as
 7
 8      to such religiously-motivated Orders and Emergency Directives.

 9           158.    Requiring places of worship to limit the number of parishioners physically
10      present violates the Free Exercise Clause of the Nevada and United States Constitutions, and
11
        whereby Emergency Directive 013 specifically precludes the Free Exercise of Religion in
12
        Nevada.
13
            159.     Plaintiffs have no adequate remedy at law and will suffer serious and
14
15    irreparable harm to their Constitutional rights unless Defendants are enjoined from

16    implementing and enforcing the Orders and Emergency Directives.
17
         160.        Plaintiffs have found it necessary to engage the services of private counsel to
18
        vindicate their rights under the law. Plaintiffs are entitled to an award of attorneys’ fees
19
        thereon.
20
21                                               VII.
                                 SEVENTH CLAIM FOR RELIEF
22                         VIOLATION OF THE NEVADA CONSTITUTION
23                             Right to Liberty (Nev. Const. Art. 1, § 8)
                                       (Against All Defendants)
24
25       161.        Plaintiffs incorporate herein by reference each and every allegation contained

26    in the preceding paragraphs of this Complaint as though fully set forth herein.
27
28

                                                      44
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 45 of 52



          162.        Article 1, Section 8, of the Nevada Constitution provides, in pertinent part, that
 1
 2    “[n]o person shall be deprived of life, liberty, or property, without due process of law. Private

 3    property shall not be taken for public use without just compensation having been first made,
 4
      or secured, except in cases of war, riot, fire, or great public peril, in which case compensation
 5
      shall be afterward made…”
 6
          163.        Moreover, the principle behind the concept of just compensation for property
 7
 8    taken for public use is to put the owner in as good a position pecuniary as he or she would

 9    have occupied if his or her property had not been taken.
10        164.        Finally, the Constitutional guarantee of just compensation for property taken
11
      by the Government is not only intended to protect the landowner (or business owner), but it
12
      also protects the public by limiting its liability to losses that can fairly be attributed to the
13
      taking.
14
15        165.        Requiring Plaintiffs to abstain from conducting lawful business in the State of

16    Nevada, despite other compliance measures being taken to satisfy the public health interests at
17
      stake, violates their Nevada Constitutional liberty rights.
18
          166. Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
19
       harm to their Constitutional rights unless Defendants are enjoined from implementing and
20
21     enforcing the Orders and Emergency Directives.

22        167. Plaintiffs have found it necessary to engage the services of private counsel to
23     vindicate their rights under the law. Plaintiffs are therefor entitled to an award of attorneys’
24
       fees and costs thereon.
25
26
27
28

                                                        45
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 46 of 52



                                                  VIII.
 1
                                      EIGHTH CLAIM FOR RELIEF
 2                                     VIOLATION OF NRS 414.155
 3                                       (Against All Defendants)

 4       168.        Plaintiffs incorporate herein by reference each and every allegation contained
 5
      in the preceding paragraphs of this Complaint as though fully set forth herein.
 6
         169.        NRS 414.155, entitled “Limitations on emergency powers relating to
 7
      firearms”, provides in pertinent part, that:
 8
 9                   “Pursuant to Amendment II of the Constitution of the United States, and

10                   Section 11 of Article 1 of the Constitution of the State of Nevada, and
11                   notwithstanding any other provision of law, the emergency powers conferred
12
                     upon the Governor and upon the executive heads or governing bodies of the
13
                     political subdivisions of this State must not be construed to allow:
14
15                   1. The confiscation of a firearm from a person unless the person is:

16                   (a) In unlawful possession of the firearm; or

17                   (b) Unlawfully carrying the firearm; or
18
                     2. The imposition of additional restrictions as to the lawful possession,
19
                     transfer, sale, carrying, storage, display or use of:
20
                     (a) Firearms;
21
22                   (b) Ammunition; or

23                   (c) Components of firearms or ammunition…”
24       170.        Defendant’s March 20, 2020 Emergency Directive 003 labeling firearm stores
25
      “Non-Essential Businesses” violates NRS 414.155, and Amendment II of the U.S.
26
      Constitution and Article I, Section 11, of the Nevada Constitution.
27
28

                                                      46
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 47 of 52



         171.        Defendants engaged in an act or omission respecting legal duty of an
 1
 2    aggravated character, or with willful, wanton misconduct.

 3       172.        Plaintiffs have found it necessary to engage the services of private counsel to
 4
      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’
 5
      fees and costs thereon.
 6
                                                   IX.
 7
                                       NINTH CLAIM FOR RELIEF
 8                                       GROSS NEGLIGENCE
                                            (All Defendants)
 9
10       173.        Plaintiffs incorporate herein by reference each and every allegation contained
11    in the preceding paragraphs of this Complaint as though fully set forth herein.
12
         174.        Defendants owed a duty of care to Plaintiffs and class as leaders of this State
13
      with Nevadan lives reliant on their decisions. Specifically, Defendants Azzam and Asad are
14
15    responsible for investigating all known infectious and communicable diseases and shall order

16    a medical examination or test for each person whom is believed to have such disease, in order

17    to verify its presence. See NRS 441A.160. Further, persons with an infectious and
18
      communicable disease are subject to a misdemeanor if they conduct themselves in a manner
19
      likely to expose others to the disease. See NRS 441A.180.
20
         175.        Defendants were grossly negligent in failing to provide the adequate
21
22    investigation and testing for persons who were believed to have COVID-19, and in taking

23    actions necessary to prevent its further transmission.
24       176.        Further, any isolation or quarantine required of persons having such infectious
25
      and communicable disease must comply with the provisions of NRS 441A.510 to 441A.720,
26
      inclusive. See NRS 441A.160. Defendants were grossly negligent in failing to follow or even
27
28

                                                      47
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 48 of 52



      cite any provisions as contained in Chapters 441A of the Nevada Revised Statutes or the
 1
 2    Nevada Annotated Code.

 3       177.        Further, when a health care provider or medical facility significantly
 4
      contributes to a case of an infectious disease, Defendants Azzam and Asad are required by law
 5
      to issue a written order directing said health care provider or medical facility to cease and
 6
      desist any conduct which is harmful to the health, safety, and welfare of the public, and take
 7
 8    any other action necessary to reduce such harm. See NRS 441A.169. Defendants were

 9    grossly negligent in failing to issue such a written order when hospitals actively turned away
10    patients symptomatic of COVID-19 because their symptoms were “not yet severe enough”.
11
         178.        Further, no health authority or any other person is empowered or authorized to
12
      interfere in any manner with the right of a person to receive approved treatment for a
13
      communicable disease from any physician, clinic, or other person of his or her choice. See
14
15    NRS 441A.200.

16       179.        Defendants were, at a minimum, grossly negligent, if not acting in willful and
17
      wanton disregard, when adopting the March 23, 2020 emergency regulation amending
18
      Chapter 639 of the Nevada Annotated Code, thereby restricting access to chloroquine and
19
      hydroxychloroquine, both drugs approved by the FDA for use in the treatment of COVID-19,
20
21    to people testing positive for COVID-19 outside of a hospital setting.

22       180.        Further, pursuant to NRS 441A.120, Defendants Azzam and Asad are required
23    to follow the recommendations, guidelines, and publications of Federal Agencies for the
24
      control of infectious and communicable diseases. See NRS 441A.120; NAC 441A.200.
25
      Defendants were grossly negligent in failing to follow the recommendations and guidelines as
26
27    established in these publications.

28

                                                      48
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 49 of 52



         181.        NRS 439.130 provides that if the Chief Medical Officer is not licensed to
 1
 2    practice medicine in this State, and Defendant Azzam here is not, shall not, in carrying out the

 3    duties of Chief Medical Officer, engage in the practice of medicine. Defendant Azzam was
 4
      grossly negligent in his capacity as Chief Medical Officer when making decisions that
 5
      constitute the practice of medicine during the COVID-19 pandemic, and specifically, inter
 6
      alia, providing the State Board of Pharmacy with a recommendation to restrict the prescribing
 7
 8    of an approved treatment to persons with a communicable disease, without being licensed to

 9    do so.
10       182.        Defendants, and specifically, Defendant Asad, had a duty to independently
11
      investigate the errant IHME and CDC information provided, and Defendants breached that
12
      duty when they failed to exercise even the slightest degree of care when they restricted a
13
      potential treatment for COVID-19, and when they failed to request Federal disaster relief for
14
15    weeks after Defendant Governor Sisolak declared a state of emergency.

16       183.        Defendants engaged in an act or omission respecting legal duty of an
17
      aggravated character, or with willful, wanton misconduct.
18
         184.        Plaintiffs have found it necessary to engage the services of private counsel to
19
      vindicate their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’
20
21    fees and costs thereon.

22                                         REQUESTED RELIEF
23      WHEREFORE, Plaintiffs request that this Court:
24
               (1)   Issue a declaratory judgment with the following:
25
                     (a)     Declaration that Defendant Governor Sisolak’s Executive Order 2020-
26
27      01, Emergency Directives 001, 002, 003, 006, 007, 010, 013, and 016, and their

28

                                                      49
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 50 of 52



        corresponding emergency regulations dated March 20, 2020 and March 23, 2020 are null
 1
 2      and void, of no effect, as:

 3                           (i)      Unconstitutional under the Fifth Amendment;
 4
                             (ii)     Unconstitutional under the Fourteenth Amendment;
 5
                             (iii)    Arbitrary and capricious, an abuse of discretion, or otherwise
 6
        not in accordance with the U.S. and/or Nevada Constitutions;
 7
 8                           (iv)     Contrary to Constitutional right, power, privilege, or immunity

 9      in violation of the U.S. and/or Nevada Constitutions; and
10                           (v)      In excess of statutory jurisdiction, authority, or limitations, or
11
        short of statutory right in violation of the U.S. and/or Nevada Constitutions;
12
                     (b)     Declaration that Defendant’s March 20, 2020 enumerated list of
13
        “Essential Businesses” versus “Non-Essential Businesses” following Defendant Governor
14
15      Sisolak’s Emergency Directives is null and void, of no effect, as:

16                           (i)      Unconstitutional under the Fifth Amendment;
17
                             (ii)     Unconstitutional under the Fourteenth Amendment;
18
                             (iii)    Arbitrary and capricious, an abuse of discretion, or otherwise
19
        not in accordance with the U.S. and/or Nevada Constitutions;
20
21                           (iv)     Contrary to Constitutional right, power, privilege, or immunity

22      in violation of the U.S. and/or Nevada Constitutions; and
23                           (v)      In excess of statutory jurisdiction, authority, or limitations, or
24
        short of statutory right in violation of the U.S. and/or Nevada Constitutions;
25
                     (c)     Declaration that Defendant Governor Sisolak’s April 8, 2020
26
27      prohibition of gathering in places of worship is null and void, of no effect, as:

28                           (i)      Unconstitutional under the First Amendment;

                                                       50
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 51 of 52



                             (ii)    Unconstitutional under the Fourteenth Amendment;
 1
 2                           (iii)   Arbitrary and capricious, an abuse of discretion, or otherwise

 3      not in accordance with the U.S. and/or Nevada Constitutions;
 4
                             (iv)    Contrary to Constitutional right, power, privilege, or immunity
 5
        in violation of the U.S. and/or Nevada Constitutions; and
 6
                             (v)     In excess of statutory jurisdiction, authority, or limitations, or
 7
 8      short of statutory right in violation of the U.S. and/or Nevada Constitutions;

 9           (2)     Set aside and hold unlawful Defendants’ Orders and Emergency Directives;
10           (3)     Permanently enjoin Defendants and all persons and entities in active concert or
11
        participation with Defendants, including law enforcement authorities and their agents, from
12
        enforcing the Orders and Emergency Directives;
13
             (4)     Issue a TRO and a preliminary injunction preventing Defendants from
14
15      enforcing or implementing the Orders and Emergency Directives until this Court decides the

16      merits of this lawsuit;
17
             (5)     Permanently enjoin Defendants and all persons and entities in active concert or
18
        participation with Defendants from enforcing the Orders and Emergency Directives unless
19
        they are issued in accordance with all procedural and substantive due process requirements
20
21      of the U.S. Constitution;

22           (6)     Award Plaintiffs damages arising out of their § 1983 Claims, and specifically,
23      under the Fifth Amendment to the U.S. Constitution, and Article 1, Section 8, of the Nevada
24
        Constitution’s Takings Clause(s);
25
             (7)     Award Plaintiffs the reasonable value of the loss of their businesses by virtue
26
27      of Defendant Governor Sisolak’s Orders and Emergency Directives;

28

                                                      51
     Case 2:20-cv-00827-APG-NJK Document 4 Filed 05/12/20 Page 52 of 52



              (8)     For such other and further relief to which Plaintiffs may show themselves
 1
 2      justly entitled; and

 3            (9)     For an award of reasonably attorneys’ fees and his costs on his behalf
 4
        expended as to such Defendants pursuant to the Civil Rights Act of 1871, 42 U.S.C. § 1988.
 5
 6                                           AFFIRMATION

 7            The undersigned does hereby affirm that this document does not contain the social

 8    security number of any person.

 9            DATED this _12th___ day of May 2020.
10
              CHATTAH LAW GROUP
11
12               /s/ S. CHATTAH
                 SIGAL CHATTAH, ESQ.
13               Nevada Bar No.: 8264
                 CHATTAH LAW GROUP
14
                 5875 S. Rainbow Blvd. #203
15               Las Vegas, Nevada 89118
                 Tel.:(702) 360-6200
16               Attorney for Plaintiffs
17
                                                   JOEY GILBERT LAW
18
19                                                 By: /s Joseph S. Gilbert
                                                      Joseph S. Gilbert, Esq.
20
                                                      Roger O’Donnell, Esq
21                                                    Attorneys for Plaintiffs/Petitioners

22
23
24
25
26
27
28

                                                     52
